Title: John Wood to Thomas Jefferson, 16 March 1816
From: Wood, John
To: Jefferson, Thomas


          
            Sir
             Petersburg 16 March 1816
          
          I take the liberty of soliciting your interest with the Executive in my favour, for the purpose of being appointed to survey the exterior boundaries of the Commonwealth according to the 7th section of the act passed by the last Legislature, which orders the Executive to employ a Surveyor or Surveyors upon this business to ensure greater accuracy in the contemplated Map of Virginia. The many years practice which I have had not only in Surveying; but in the drawing of Perspective plans and Landscapes; combined with the time I have devoted to mathematical pursuits; I hope will be an apology for coming forward on the present occasion.
          I have suffered so much in my health, the last three years by a residence in this town; that I am extremely anxious to procure a situation, which may be suitable to my qualifications and beneficial to my constitution. I have always felt the greatest reluctance to make any application for public offices; and I should not have been a candidate for the present surveyorship; if I did not flatter myself, that my services will be equal to the compensation I shall receive. Requesting you will excuse the freedom I have taken in addressing you on this subject.
          
            I have the honour to be Sir with great respect your obedient Servant
            John Wood
          
        